DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 15, 22, 23 and 25-34 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (Takagi) (US 2015/0060820 A1).
In regards to claim 14, Takagi (Fig. 10 and associated text) discloses a display panel (Fig. 10 as a whole) comprising: an overcoat layer (item 104) on a substrate (item 102); the overcoat layer (item 104) including a first inclined surface (inclined surface of item 104); a first electrode (item 106) on the overcoat layer (item 104), the first electrode (item 106) being reflective of light (paragraph 99) and having a second inclined surface (inclined portions of item 106) overlapping with the first inclined surface; a bank layer (item 108) covering a portion of the first electrode (item 106) but exposing at least another portion of the first electrode (item 106); an organic light emitting layer (item 110) on the first electrode (item 106), the bank layer (item 108) including a third inclined surface (inclined surface of item 108) overlapping with both the first inclined surface (inclined surface of item 104) and the second inclined surface (inclined portions of item 106); and a second electrode (item 112) on the organic light emitting layer (item 110) and the bank layer (item 108), wherein the first electrode (item 106), the organic light emitting layer (item 110), and the second electrode (item 112) emits a first portion of light responsive to an applied voltage and forms a main light emitting area a viewing plane; wherein at least one of the first inclined surface (inclined portions of item 106), the second inclined surface, and the third inclined surface reflects the first portion of light and forms a supplemental area (area of Takagi equivalent to item SA of the Applicant) surrounding the main area (area denoted by arrow) in the viewing plane, wherein an angle between a first area of the overcoat layer (item 104) and the inclined surface is within 27o to 85o (paragraphs 50, 73), but does not specifically disclose wherein a distance between the second inclined surface and the third inclined surface is in a range of 0.1 mm to 2.3 mm, wherein  a height of the first inclined surface of the overcoat layer is in a range of  1.4 m to 10 m.
However, Takagi (paragraphs 49, 73) discloses the thickness of the bank layer (item 108) is preferably smaller than the height of the stepped/inclined portion (item 105) [open ended range as long as conditions are met] for the purpose of reducing the loss of absorbed light in the bank layer (paragraphs 49, 73) and “increase the area where light of a parallel emitted component among the light emitted by an organic electroluminescence layer is irradiated and increase the reflection light of the parallel emitted component” (paragraphs 78).  Examiner notes that condition disclosed by Takagi encompasses various ranges, including the ranges as claimed by the Applicant, which meet the conditions disclosed by Takagi.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a distance between the second inclined surface and the third inclined surface being in a range of 0.1 mm to 2.3 mm and  a height of the first inclined surface of the overcoat layer being in a range of  1.4 m to 10 m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature a distance between the second inclined surface and the third inclined surface being in a range of 0.1 mm to 2.3 mm and a height of the first inclined surface of the overcoat layer being in a range of  1.4 m to 10 m.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of for the purpose of reducing the loss of absorbed light in the bank layer (paragraphs 49, 73) and “increase the area where light of a parallel emitted component among the light emitted by an organic electroluminescence layer is irradiated and increase the reflection light of the parallel emitted component” (paragraphs 78).
In regards to claim 15, Takagi (Fig. 10 and associated text) discloses wherein the portion of the first electrode (item 106) contacts a transistor (items 136 plus 139 plus 140) via a contact hole under the bank layer (item 108).
	In regards to claim 25, Takagi (Fig. 10 and associated text) discloses display panel (Fig. 10 as a whole) comprising: a substrate (item 102); an overcoat layer (item 104) disposed over the substrate (item 102) and including a first area (item 104c), a second area (item 104d) and an inclined area (inclined portion of item 104), the second area (item 104d) being thicker than the first area (item 104c) and surrounding the first area (item 104c), the inclined area (inclined portion of item 104) located between the first area (item 104c) and the second area (item 104d) and including a first inclined surface (inclined surface of item 104) connecting the first area (item 104c) and the second area (item 104d); a reflective electrode (item 106) disposed on the overcoat layer (item 104), formed along with a surface of the overcoat layer (item 104), and including a second inclined surface (inclined surface of item 106) located over the first inclined surface (inclined surface of item 104); a bank layer (item 108) disposed on the reflective electrode (item 106), located on the second area (item 104d), the inclined area (inclined portion of item 104), and a portion of the first area (item 104c) connected to the inclined area (inclined portion of item 104), and including a third inclined surface (inclined surface of item 108) disposed along with the second inclined surface (inclined surface of item 106); an organic light emitting layer (item 110) disposed on the reflective electrode (item 106); a cathode electrode (item 112) disposed on the organic light emitting layer (item 110); and wherein the display panel (Fig. 10 as a whole)  includes two areas that are an opening area corresponding to an area that is not covered by the bank layer (area not covered by item 108) and a non-opening area corresponding to an area that is covered by the bank layer (area covered by item 108), the display panel (Fig. 10 as a whole)  further comprising: a first light emitting area (area denoted by arrow) in which visible light is emitted when the organic light emitting layer (item 110) performs light emitting; a second light emitting area (area outside area denoted by arrow) in which visible light is emitted when the organic light emitting layer (item 110) performs light emitting, that does not overlap with the first light emitting area (area denoted by arrow), and surrounds the first light emitting area (area denoted by arrow) in the non-opening area (area covered by item 108); a first non-light emitting area located between at least two second light emitting areas (area outside area denoted by arrow); and a second non-light emitting area located between the first light emitting area (area denoted by arrow) and the second light emitting area (area outside area denoted by arrow).  Examiner notes that the claim recitation “a first non-light emitting area located between at least two second light emitting areas; and a second non-light emitting area located between the first light emitting area and the second light emitting” can only be seen if a voltage is applied and is not part of the claimed device without applying a voltage.  Examiner notes that Takagi discloses the same structure as the Applicant.  See annotated Fig. 10 of Takagi below in comparison with Fig. 8 of Applicant.


    PNG
    media_image1.png
    409
    566
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    349
    494
    media_image2.png
    Greyscale

Red dotted lines…NOP (non-opening area)
Green dotted line…OPN (opening area)
Area between the two sets of blue dotted lines are equivalent to SA (inclined areas)  The Examiner takes the position that first and second light emitting areas and first and second non-light emitting areas would be visible as depicted by Applicant’s Fig. 7B once a voltage is applied.
In regards to claim 26, Takagi (paragraphs 50, 73, Fig. 10 and associated text) discloses wherein an angle between the first inclined surface (inclined surface of item 104) and the first area (item 104c) and the inclined surface is larger than or equal to 27o and less than or equal to 85o (paragraphs 50, 73).
In regards to claim 27, Takagi does not specifically disclose wherein a distance between the second inclined surface and the third inclined surface is larger than or equal to 0.1 pm and less than or equal to 3.2pm.
In regards to claim 28, Takagi does not specifically disclose wherein a height of the inclined area is larger than or equal to 0.7 pm and less than or equal to 10 pm.
However, Takagi (paragraphs 49, 73) discloses the thickness of the bank layer (item 108) is preferably smaller than the height of the stepped/inclined portion (item 105) [open ended range as long as conditions are met] for the purpose of reducing the loss of absorbed light in the bank layer (paragraphs 49, 73) and “increase the area where light of a parallel emitted component among the light emitted by an organic electroluminescence layer is irradiated and increase the reflection light of the parallel emitted component” (paragraphs 78).  Examiner notes that condition disclosed by Takagi encompasses various ranges, including the ranges as claimed by the Applicant, which meet the conditions disclosed by Takagi.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a distance between the second inclined surface and the third inclined surface being larger than or equal to 0.1 pm and less than or equal to 3.2pm and a height of the inclined area being larger than or equal to 0.7 pm and less than or equal to 10 pm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature a distance between the second inclined surface and the third inclined surface being larger than or equal to 0.1 pm and less than or equal to 3.2pm and a height of the inclined area being larger than or equal to 0.7 pm and less than or equal to 10 pm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of for the purpose of reducing the loss of absorbed light in the bank layer (paragraphs 49, 73) and “increase the area where light of a parallel emitted component among the light emitted by an organic electroluminescence layer is irradiated and increase the reflection light of the parallel emitted component” (paragraphs 78).
In regards to claim 29, Takagi (paragraphs 50, 73, Fig. 10 and associated text) discloses wherein the first light emitting area (area denoted by arrow) has a shape corresponding to a shape of the opening area, and the second light emitting area (area outside area denoted by arrow) has a shape corresponding to a shape of an edge of the first light emitting area (area denoted by arrow).
	It would have been obvious to modify the invention to include a first light emitting area having a shape corresponding to a shape of the opening area, and the second light emitting area having a shape corresponding to a shape of an edge of the first light emitting area, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 30, Takagi (Fig. 10 and associated text) discloses wherein the second non-light emitting area is located in the non-opening area (area covered by item 108).
In regards to claim 31, Takagi (Fig. 10 and associated text) discloses wherein color coordinates of visible light emitted from the first light emitting area (area denoted by arrow) are different from color coordinates of visible light emitted from the second light emitting area (area outside area denoted by arrow) adjacent to the first light emitting area (area denoted by arrow).
In regards to claim 32, Takagi (Fig. 10 and associated text) discloses wherein the first non-light emitting area corresponds to a portion in the non-opening area where the second light emitting area does not exist.
In regards to claim 33, Takagi (Fig. 10 and associated text) discloses wherein the organic light emitting layer (item 110) is disposed on the reflective electrode (item 106) that is not covered by the bank layer (item 108).  Examiner notes that this claim goes with a non-elected species 1, Fig. 4 if the Applicant trying claim that the organic light emitting layer is disposed “only” on a portion of the reflective electrode not covered by the bank layer.
In regards to claim 33, Takagi (Fig. 10 and associated text) does not specifically disclose wherein a portion of the organic light emitting layer (item 110) on the third inclined surface of the bank layer (inclined surface of item 108) is thinner than another portion of the organic light emitting layer (item 110) contacting the reflective electrode (item 106) in the first area (item 104c).
It would have been obvious to modify the invention to include a portion of the organic light emitting layer on the third inclined surface of the bank layer being thinner than another portion of the organic light emitting layer contacting the reflective electrode in the first area, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Claims 14, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi) (US 2014/0070182 A1) in view of Takagi et al. (Takagi) (US 2015/0060820 A1).
In regards to claim 14, Choi (Figs. 3, 7, 11and associated text) discloses a display panel (Fig. 3, 7, 11 as a whole) comprising: an overcoat layer (items 180 or 180 plus 190) on a substrate (item 100), the overcoat layer including a first inclined surface (inclined surface of items 180 or 180 plus 190); a first electrode (item 710) on the overcoat layer (items 180 or 180 plus 190), the first electrode (item 710) being reflective of light (paragraph 59) and having a second inclined surface (inclined portions of item 710) overlapping with the first inclined surface (inclined surface of items 180 or 180 plus 190); a bank layer (item 500) covering a portion of the first electrode (item 710) but exposing at least another portion of the first electrode (item 710), the bank layer (item 500) including a third inclined surface (inclined surface of item 500)  overlapping with both the first inclined surface (inclined surface of items 180 or 180 plus 190) and the second inclined surface (inclined portions of item 710); an organic light emitting layer (item 720) on the first electrode (item 710); and a second electrode (item 730) on the organic light emitting layer (item 720) and the bank layer (item 500), wherein the first electrode (item 719), the organic light emitting layer (item 720), and the second electrode (item 730) emits a first portion of light responsive to an applied voltage and forms a main light emitting area on a viewing plane; and wherein the at least one of the first inclined surface (inclined portions of item 710), the second inclined surface (inclined portions of item 710), and the third inclined surface (inclined surface of item 500) reflects a the first portion of light and forms a supplemental light emitting area (area of Choi equivalent to item SA of the Applicant) surrounding the main area (area above the flat portion) in the viewing plane but does not specifically wherein an angle between a first area of the overcoat layer (item 104) and the inclined surface is within 27o to 85o (paragraphs 50, 73), 
Takagi (paragraphs 50, 73, Fig. 10 and associated text) discloses wherein an angle between a first area of the overcoat layer (item 104) and the inclined surface is within 27o to 85o (paragraphs 50, 73).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Choi with the teaching so of Takagi for the purpose of extracting light to the exterior (paragraph 50).
Choi as modified by Takagi does not specifically disclose wherein a distance between the second inclined surface and the third inclined surface is in a range of 0.1 mm to 2.3 mm, wherein a height of the first inclined surface of the overcoat layer is in a range of  1.4 m to 10 m.
However, Takagi (paragraphs 49, 73) discloses the thickness of the bank layer (item 108) is preferably smaller than the height of the stepped/inclined portion (item 105) [open ended range as long as conditions are met] for the purpose of reducing the loss of absorbed light in the bank layer (paragraphs 49, 73) and “increase the area where light of a parallel emitted component among the light emitted by an organic electroluminescence layer is irradiated and increase the reflection light of the parallel emitted component” (paragraphs 78).  Examiner notes that condition disclosed by Takagi encompasses various ranges, including the ranges as claimed by the Applicant, which meet the conditions disclosed by Takagi.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a distance between the second inclined surface and the third inclined surface being in a range of 0.1 mm to 2.3 mm and  a height of the first inclined surface of the overcoat layer being in a range of  1.4 m to 10 m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature a distance between the second inclined surface and the third inclined surface being in a range of 0.1 mm to 2.3 mm and a height of the first inclined surface of the overcoat layer being in a range of 1.4 m to 10 m.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of for the purpose of reducing the loss of absorbed light in the bank layer (paragraphs 49, 73) and “increase the area where light of a parallel emitted component among the light emitted by an organic electroluminescence layer is irradiated and increase the reflection light of the parallel emitted component” (paragraphs 78).
In regards to claim 15, Choi (Figs. 3, 7, 11and associated text) discloses wherein the portion of the first electrode (item 710) contacts a transistor (item 20) via a contact hole under the bank layer (item 500).  Examiner notes that the claim does not recite that the “via a contact directly under the bank layer”.
In regards to claim 23, Choi (Figs. 3, 7, 11and associated text) discloses a storage capacitor (item 80) at least a part of which overlaps the inclined surface (inclined surface of item 710).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi) (US 2014/0070182 A1).
In regards to claim 25, Choi (Figs. 3, 7, 11 and associated text) discloses the Applicant’s claimed invention and is rejected in the same manner as Takagi above.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (Takagi) (US 2015/0060820 A1) in view of Park et al. (Park’776) (US 2017/0200776 A1).
In regards to claim 22, Takagi does not specifically disclose further comprising auxiliary electrodes connected to a subset of sub-pixels, wherein the auxiliary electrodes are outside an area where the organic light emitting layer is present.
Park’776 (Figs. 3, 7 and 12 and associated text) discloses comprising auxiliary electrodes (item 192) connected to a subset of sub-pixels, wherein the auxiliary electrodes (item 192) are outside an area where the organic light emitting layer (items 360, 370) is present.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Takagi with the teachings of Park’776 for the purpose of preventing a short circuit (paragraph 87).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi) (US 2014/0070182 A1) in view of Takagi et al. (Takagi) (US 2015/0060820 A1) as applied to claims 14, 15 and 23 above and further in view of Park et al. (Park’776) (US 2017/0200776 A1).
In regards to claim 22, Choi as modified by Takagi does not specifically disclose further comprising auxiliary electrodes connected to a subset of sub-pixels, wherein the auxiliary electrodes are outside an area where the organic light emitting layer is present.
Park’776 (Figs. 3, 7 and 12 and associated text) discloses comprising auxiliary electrodes (item 192) connected to a subset of sub-pixels, wherein the auxiliary electrodes (item 192) are outside an area where the organic light emitting layer (items 360, 370) is present.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Choi with the teachings of Park’776 for the purpose of preventing a short circuit (paragraph 87).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (Takagi) (US 2015/0060820 A1) in view of Tae (US 2016/0126262 A1).
In regards to claim 23, Takagi does not specifically disclose a storage capacitor at least a part of which overlaps the inclined surface.
Tae discloses a storage capacitor (item Cst, 310 plus 320) at least a part of which overlaps the inclined surface.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Takagi with the teachings of Tae for the purpose of space efficiency (paragraphs 57) and sufficient capacitance (paragraph 65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 14, 2021